Citation Nr: 0911906	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-25 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peripheral artery 
disease. 

2.  Entitlement to service connection for a respiratory 
disorder, including chronic obstructive pulmonary disorder 
and emphysema with bronchiectasis.

3.  Entitlement to service connection for a psychiatric 
disorder, including depression and post traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for benign prostatic 
hypertrophy.

5.  Entitlement to service connection for tension headaches.

6.  Entitlement to service connection for gouty arthritis.

7.  Entitlement to service connection for congestive heart 
failure.

8.  Entitlement to service connection for drug-induced 
dyspepsia.

9.  Entitlement to service connection for dyslipidemia.


REPRESENTATION

Appellant represented by:	Veterans of Vietnam War, INC


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from June 1947 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board notes that the Veteran has requested that his 
appeal be advanced on the docket due to the severity of his 
impairments.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2008).  However, as the case is already under 
active consideration before the undersigned, the request is 
moot as it would not result in a faster resolution of the 
Veteran's appeal.


FINDINGS OF FACT

1.  Although the Veteran is presumed to have been exposed to 
herbicides during his service in the Republic of Vietnam, 
none of the conditions he has claimed are an enumerated 
disease that VA has recognized as linked to exposure to 
herbicides such as Agent Orange.

2.  The Veteran's current peripheral artery disease did not 
have its onset in service, nor is it otherwise related to 
service.

3.  The Veteran's current respiratory disorders (diagnosed as 
chronic obstructive pulmonary disorder and emphysema with 
bronchiectasis) did not have their onset in service, nor are 
they otherwise related to service.

4.  The Veteran's current psychiatric disorder (diagnosed as 
depression) did not have its onset in service, nor is it 
otherwise related to service.

5.  The medical evidence fails to show the Veteran is 
diagnosed to have PTSD.

6. The Veteran's current benign prostatic hypertrophy did not 
have its onset in service, nor is it otherwise related to 
service.

7.  The Veteran's current tension headaches did not have its 
onset in service, nor is it otherwise related to service.

8.  The Veteran's current gouty arthritis did not have its 
onset in service, nor is it otherwise related to service.

9.  The Veteran's current congestive heart failure did not 
have its onset in service, nor is it otherwise related to 
service.

10.  The Veteran's current dyspepsia did not have its onset 
in service, nor is it otherwise related to service.

11.  The Veteran's dyslipidemia did not have its onset in 
service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  Peripheral artery disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  A respiratory disorder (including chronic obstructive 
pulmonary disorder and/or emphysema with bronchiectasis) was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

3.  A psychiatric disorder (including depression and/or PTSD) 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

4.  Benign prostatic hypertrophy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

5.  Tension headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

6.  Gouty arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

7.  Congestive heart failure was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

8.  Drug-induced dyspepsia was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

9.  Dyslipidemia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
August and November 2006, prior to the initial AOJ decision 
on his claims.  The Board finds that the notices provided 
fully comply with VA's duty to notify, including what 
evidence and information is necessary to support his claims 
for PTSD and herbicide exposure.  Likewise, the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  He was told it 
was his responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Thus the Board finds that 
the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board notes 
that the Veteran requested multiple times that he be provided 
with a medical examination.  VA is not, however, obligated to 
provide the Veteran with a medical examination on his claimed 
conditions because there is no competent evidence that his 
currently diagnosed conditions are the result of any event, 
injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

The Veteran also claims that his current disorders are due to 
exposure to Agent Orange while serving in Korea and the 
Republic of Vietnam.  The laws and regulations pertaining to 
Agent Orange exposure provide for a presumption of service 
connection due to exposure to herbicide agents for Veterans 
who have one of several diseases and served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e); see also 67 Fed. 
Reg. 67792-67793 (Nov. 7, 2002).  A disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service, 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  No other condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 C.F.R. § 
3.307(a).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a Veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA 
General Counsel has determined that the regulatory definition 
of "service in the Republic of Vietnam" in 38 C.F.R. 
§ 3.307(a)(6)(iii), requires that an individual actually have 
been present within the boundaries of the Republic of Vietnam 
to be considered to have served there, through inclusion of 
the requirement for duty or visitation in the Republic of 
Vietnam.  VAOPGCPREC 27-97.   

Even if VA finds a Veteran is not entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

All Claims Based on Agent Orange Exposure in Vietnam

The Board notes that the Veteran's service personnel records 
indicate he served in country in the Republic of Vietnam from 
February 1967 to February 1968.  Thus, there is no factual 
dispute that the Veteran actually served in the Republic of 
Vietnam and is presumed to have been exposed to herbicides 
such as Agent Orange. 

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice, 59 Fed. Reg. 341-46 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary 
clarified that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for the following 
conditions: Hepatobiliary cancers, nasopharyngeal cancer, 
bone and joint cancer, breast cancer, cancers of the female 
reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than CLL), abnormal sperm 
parameters and infertility, Parkinson's disease and 
parkinsonism, amyotrophic lateral sclerosis (ALS), chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease, immune 
system disorders, circulatory disorders, respiratory 
disorders (other than certain respiratory cancers), skin 
cancer, cognitive and neuropsychiatric effects, 
gastrointestinal tract tumors, brain tumors, light chain-
associated (AL) amyloidosis, endometriosis, adverse effects 
on thyroid homeostasis, and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).

It is clear that none of the Veteran's claimed conditions are 
enumerated as a disease related to herbicide exposure.  In 
fact, a few have been specifically found to have no 
relationship.  Thus, despite the Veteran's contentions, 
service connection is not warranted for the multiple 
conditions claimed on the basis of presumptive service 
connection under 38 C.F.R. § 3.309(e).  Likewise, there is no 
competent medical evidence of record linking any of the 
claimed conditions to exposure to herbicides.  Accordingly, a 
basis upon which to establish service connection for the 
claimed conditions based on exposure to Agent Orange has not 
been presented.  

Psychiatric Disorder (including PSTD), Peripheral Artery 
Disease, Respiratory Disorder, Benign Prostatic Hypertrophy, 
Dyslipidemia

As an initial matter, the Board observes there is no medical 
record on which the Veteran is diagnosed to have PTSD.  
Absent proof of the presence of the claimed disability, there 
can be no valid claim.  Therefore, there is no basis upon 
which to establish service connection for PTSD, and that 
aspect of the Veteran's appeal must be denied.  

The medical evidence does show, however, a current diagnosis 
of peripheral artery disease, respiratory disability (chronic 
obstructive pulmonary disease, emphysema with 
bronchiectasis), benign prostatic hypertrophy, dyslipidemia, 
and depression.  But these begin decades after service.  

A review of the Veteran's service treatment records shows 
they are silent for any treatment for or diagnosis of 
psychiatric disability, peripheral artery disease, chronic 
respiratory disorder, benign prostatic hypertrophy, or 
dyslipidemia or any symptoms thereof.  (In the 20 years of 
service, there was occasional treatment for upper respiratory 
infections, but no treatment for chronic respiratory 
problems.)  The Veteran's separation examination from January 
1969 failed to identify any relevant abnormalities including 
of his vascular system, genitourinary system, his lungs or 
chest, or his upper or lower extremities.  Furthermore, on 
the Report of Medical History, the Veteran failed to report 
any history of cramps in his legs or any other signs or 
symptoms that may be related to peripheral artery disease.  
He likewise failed to report any history of respiratory 
problems, depression or related symptoms, prostate problems 
or dyslipidemia.  Thus, the Board finds that the evidence 
fails to establish the presence of a pertinent chronic 
disease in service.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  Diagnoses of psychiatric disability, peripheral 
artery disease, respiratory disability, benign prostatic 
hypertrophy, or dyslipidemia are not seen until decades after 
the Veteran's separation from service.  Service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000).  Thus, the post-service medical evidence 
fails to establish a chronicity of symptomatology to support 
a nexus between the Veteran's current psychiatric disability, 
peripheral artery disease, respiratory disability, benign 
prostatic hypertrophy, or dyslipidemia and any injury or 
disease incurred in service.  In addition, the Veteran has 
not submitted any medical opinion as to the etiology of these 
disabilities to support his claim.  As there is no evidence 
of the incurrence of psychiatric disability, peripheral 
artery disease, respiratory disability, benign prostatic 
hypertrophy, or dyslipidemia in service or for many years 
after service, VA was not obligated to obtain a medical 
opinion as to the etiology of them.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The only pieces of evidence relating the Veteran's current 
psychiatric disability, peripheral artery disease, 
respiratory disability, benign prostatic hypertrophy and 
dyslipidemia  to his military service are the Veteran's own 
statements.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between his current psychiatric disorder, peripheral 
artery disease, respiratory disorder, benign prostatic 
hypertrophy, and dyslipidemia and his military service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's psychiatric disability, peripheral artery disease, 
respiratory disability, benign prostatic hypertrophy, and 
dyslipidemia are related to any injury or disease incurred in 
service.  The preponderance of the evidence being against the 
Veteran's claim, the benefit of the doubt doctrine is not 
applicable.  Consequently, the Veteran's claim in regard to 
these disabilities must be denied.

Tension Headaches, Gouty Arthritis, Congestive Heart Failure, 
Drug Induced Dyspepsia

With regard to tension headaches, and gouty arthritis, the 
record shows diagnoses of these beginning many decades after 
service.  Although the service treatment records reflect 
complaints of headaches related to acute illnesses, such as 
upper respiratory infections, as well as treatment for 
musculoskeletal complaints such as low back pain, right fifth 
metacarpal fracture and left should pain, there is no 
indication of the presence of chronic tension headaches or 
any chronic musculoskeletal disorder in service.  The 
Veteran's separation examination from January 1969 failed to 
identify any neurologic abnormality or disability due to 
tension headaches, or any abnormality of the musculoskeletal 
system.  Further, on the Report of Medical History, the 
Veteran failed to report any history of tension headaches, or 
any history of chronic musculoskeletal problems.  Thus, the 
Board finds that the evidence fails to establish the presence 
of a pertinent chronic disease in service

With respect to congestive heart failure, the earliest 
available evidence of a diagnosis of it is from September 
2003.  A review of the Veteran's service treatment records 
shows they are silent for any treatment for or diagnosis of 
congestive heart failure or any symptoms thereof.  In this 
regard, the Board acknowledges that the service treatment 
records show that, from October to November of 1958, the 
Veteran was hospitalized and evaluated for a syncopal attack 
with a final assessment the Veteran had inactive rheumatic 
valvulitis, with deformity of the aortic valve resulting in 
aortic insufficiency.  Likewise, it is noted he was advised 
upon discharge from the hospital to return if he experienced 
any further symptoms or signs of early cardiac failure.  
There is, however, no indication of additional treatment over 
the next 10 years the Veteran continued to serve.  The 
Veteran's separation examination from January 1969 failed to 
identify any abnormalities of the Veteran's heart.  
Furthermore, on the Report of Medical History, the Veteran 
failed to report any history of heart problems.  Subsequent 
records do not reflect treatment for deformity of the aortic 
valve, and they do not show congestive heart failure for 
decades, or suggest a link between congestive heart failure 
and aortic valve deformity.  Accordingly, it may be concluded 
a relevant chronic disability was not present in service.  

Regarding drug induced dyspepsia, this is not shown in the 
medical record until 2003.  A review of the Veteran's service 
treatment records shows they are silent for any treatment for 
or diagnosis of dyspepsia.  The Board acknowledges that the 
service treatment records show the Veteran was hospitalized 
in July 1963 for treatment for a suspected bleeding duodenal 
ulcer.  Significantly, however, the presence of a duodenal 
ulcer was not confirmed by diagnostic testing performed upon 
admission and discharge, and at the time of his discharge 
from the hospital, the Veteran's stool was negative for 
blood.  By September 1963, the Veteran had no complaints and 
was on a regular diet, and his instructions were to take 
antacids as needed.  No additional treatment is seen for any 
stomach problems for the remainder of the Veteran's service, 
and the Veteran's separation examination from January 1969 
failed to identify any abnormalities of the Veteran's 
gastrointestinal system.  Although the Veteran reported on 
the Report of Medical History having had gastrointestinal 
bleeding in 1963, the examiner noted that there had been no 
recurrence.  Thus, the Board finds that the evidence fails to 
establish the presence of a pertinent chronic disease in 
service.

As set out previously, where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).  However, diagnoses of tension headaches, 
gouty arthritis, dyspepsia, and congestive heart failure are 
not seen until decades after the Veteran's separation from 
service.  Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  Thus, the post-service 
medical evidence fails to establish a chronicity of 
symptomatology to support a nexus between the Veteran's 
current tension headaches, gouty arthritis, dyspepsia, and 
congestive heart failure and any injury or disease incurred 
in service.  (Indeed, since the Veteran's dyspepsia is 
characterized as drug-induced, that is particular strong 
evidence against any relationship between it, and any 
specific stomach disorder, including an ulcer.)  In addition, 
the Veteran has not submitted any medical opinion as to the 
etiology of these disabilities to support his claim.  As 
there is no evidence of the incurrence of tension headaches, 
gouty arthritis, congestive heart failure, or dyspepsia in 
service or for many years after service, VA was not obligated 
to obtain a medical opinion as to the etiology of them.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

As with the previously discussed disabilities, the only 
pieces of evidence relating the Veteran's current tension 
headaches, gouty arthritis, congestive heart failure and 
dyspepsia  to his military service are the Veteran's own 
statements.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between his current tension headaches, gouty 
arthritis, congestive heart failure and dyspepsia and his 
military service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's tension headaches, gouty arthritis, congestive 
heart failure, and drug induced dyspepsia are related to any 
injury or disease incurred in service.  The preponderance of 
the evidence being against the Veteran's claim, the benefit 
of the doubt doctrine is not applicable.  Consequently, the 
Veteran's claim in regard to these disabilities must be 
denied.  


ORDER

Entitlement to service connection for peripheral artery 
disease is denied. 

Entitlement to service connection for a pulmonary disorder, 
including chronic obstructive pulmonary disorder and 
emphysema with bronchiectasis, is denied.

Entitlement to service connection for a psychiatric disorder, 
including depression and post traumatic stress disorder 
(PTSD), is denied.

Entitlement to service connection for benign prostatic 
hypertrophy is denied.

Entitlement to service connection for tension headaches is 
denied.

Entitlement to service connection for gouty arthritis is 
denied.

Entitlement to service connection for congestive heart 
failure is denied.

Entitlement to service connection for drug-induced dyspepsia 
is denied.

Entitlement to service connection for dyslipidemia is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


